Title: To James Madison from Rufus King, 13 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


13 February 1802, London. Reports that no one defends the unequal operation of the discriminating duties against U.S. commerce. All prefer abolition to revision; and no one supports the proposal to transfer the countervailing duties from imports from, to exports to, the U.S., as it is against British policy to impose duties on their manufactures except in unusual circumstances and the sum of the duties would not justify the amount of bookkeeping. American policy will determine whether the abolition of discriminating duties on both sides will be total or partial. Suggests the imposition of lighthouse duties according to the usage of other nations and also the retention of tonnage duties until the West Indies trade can be settled. Asks to be informed of the president’s views on the West Indies trade as he does not wish to “cross them, by being ignorant of them.”
 

   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; marked private and duplicate; in a clerk’s hand. Printed in King, Life and Correspondence of Rufus King, 4:71.

